Citation Nr: 1213690	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-10 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 28, 2010.

2.  Entitlement to a staged disability evaluation in excess of 70 percent for PTSD for the period since June 28, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to June 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 30 percent disability evaluation, effective October 21, 2005.

During the course of the appeal, in a February 2007 rating decision, the Veteran's disability evaluation for PTSD was subsequently increased to 50 percent, effective October 21, 2005.  This case was previously before the Board in April 2010, wherein it was remanded for additional due process considerations and development.  In May 2011, the RO granted an increased disability rating for PTSD, to 70 percent disabling, effective June 28, 2010.  The Veteran has continued his appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

The case was returned to the Board for appellate consideration.  Although the Veteran did not file a formal claim for a TDIU during the course of this appeal, the Veteran submitted a statement in May 2011 wherein he has asserted that his service-connected PTSD affects his employability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In light of the May 2011 statement, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered part of the Veteran's increased rating claim, as reflected on the first page of this decision.  
Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claims.  As such, these claims are being remanded to the RO.  VA will notify him if further action is required on his part.


REMAND

VA is required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the Veteran's claim of entitlement to an increased disability evaluation for his service-connected PTSD, the Board observes that the Veteran reported at the 2010 VA examination that he received treatment for his service-connected PTSD at a VA Medical Center (VAMC), most likely the Dallas VAMC and Harlingen Outpatient Clinic.  The Board acknowledges that the RO has medical records from the Dallas VAMC, dated through February 2007, but not all treatment records, as reported by the Veteran, have been associated with his claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

As noted above, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, supra, at 453-54.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the Veteran reported at his February 2007 and June 2010 VA examinations that he has experienced difficulty remaining employed due to his PTSD symptoms, and testified at his June 2007 hearing before a Decision Review Officer at the RO that he was last employed full time in approximately 2005.    Additionally, the June 2010 VA examiner described the Veteran's PTSD as having a significant effect on his employment, noting the Veteran's report as having difficulty in interactions with supervisors and coworkers.  As such, the question of TDIU is raised by the record, and it is appropriate for the Board to address this matter. 

The Veteran was most recently afforded a VA PTSD examination in June 2010.  Since it is necessary to remand this case for the reasons detailed above, the RO should also provide an examination, to obtain more recent objective characterizations of this condition and the associated symptomatology.  

The May 2011 supplemental Statement of the Case (SOC) was sent to the incorrect address.  The Veteran's claims file indicates that the supplemental SOC was returned to the RO; the Board nonetheless acknowledges that the contemporaneous rating decision was sent to the correct address.  Without the supplemental SOC, the Veteran has not received sufficient due process in this case, and VA is clearly on notice of his current address. 

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's treatment from 2007 to the present at the Dallas and Harlingen VA Medical Centers, including all hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file. 


2.  Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period to respond.

3.  After review of any evidence submitted by the Veteran in support of the claim for TDIU, the RO/AMC should take such additional development action as it deems proper with respect to the claim for TDIU, including the conduct of any appropriate VA examinations to determine whether the service-connected disabilities prevent the Veteran from being employed.  

4.  Schedule the Veteran for a VA PTSD examination to ascertain the current severity and manifestations of his service-connected PTSD.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

5.  When the development requested has been completed, the case should again be reviewed by the RO/AMC and the TDIU claim remaining on appeal readjudicated, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the August 2007 supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


